Title: To Thomas Jefferson from Abraham Aster, 2 August 1805
From: Aster, Abraham
To: Jefferson, Thomas


                        
                            August 2. 1805—
                        
                        His Excellency Thomas Jefferson
                  
                     
                        
                           1803
                           
                               To the proprietor of the Am. Citizens
                           D
                           
                        
                        
                           Aug.
                           5
                           To a Copy of the letter to a friend
                           $0.
                           37½
                        
                        
                           Dec
                           9
                           To a Copy of Aristides
                           
                           50
                        
                        
                           1804
                           
                           
                           
                        
                        
                           Jany
                           1
                           To 8 Mo Citizen @ $8:
                           5.
                           34
                        
                        
                           
                           —
                           To 8 Mo Evening Post @ $8
                           5.
                           34
                        
                        
                           
                           23
                           To a Reply to Aristides
                           
                           50
                        
                        
                           Feby.
                           13
                           To Remarks on the Merchants Bank
                           
                           25
                        
                        
                           May 
                           1
                           To 4 Mo Citizen @$10 per Ann
                           3.
                           34
                        
                        
                           
                           
                           To 4 Mo E. Post $10 per Ann
                           3.
                           34
                        
                        
                           
                           24
                           To a file of the Watch Towr Pd & lettered
                           7
                           –
                        
                        
                           Decr
                           3
                           To a Copy of letters on our affairs with Spain
                           
                           50
                        
                        
                           July 
                           1
                           To 14 Mo Citizen @ $10
                           11.
                           67
                        
                        
                           
                           “
                           To 14 Mo. E. Post $10
                           11.
                           67
                        
                        
                           
                           18
                           To a file of the W Towr Pd & lettered
                           7
                           
                        
                        
                           
                           
                           
                              
                           
                           56.
                           82½
                        
                        
                           1805
                           
                           
                           
                        
                        
                           May 
                           18
                           By Cash recevd from Mr. Richards
                           25.
                           80
                        
                        
                           
                           
                           
                           $31.
                           2½
                        
                     
                  
                  Received payment of the Above in full New York August 2. 1805—for the proprieter
                        
                            Abraham Aster
                     
                        
                    
                     (p Mr Chas Ludlow—via John Barnes—)
                  
               